Name: 2014/914/EU: Council Implementing Decision of 15 December 2014 amending Implementing Decision 2014/170/EU establishing a list of non-cooperating third countries in fighting IUU fishing pursuant to Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing as regards Belize
 Type: Decision_IMPL
 Subject Matter: America;  cooperation policy;  maritime and inland waterway transport;  fisheries
 Date Published: 2014-12-17

 17.12.2014 EN Official Journal of the European Union L 360/53 COUNCIL IMPLEMENTING DECISION of 15 December 2014 amending Implementing Decision 2014/170/EU establishing a list of non-cooperating third countries in fighting IUU fishing pursuant to Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing as regards Belize (2014/914/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (1), and in particular Article 34(1) thereof, Having regard to the proposal from the European Commission, Whereas: 1. INTRODUCTION (1) Regulation (EC) No 1005/2008 establishes a Union system to prevent, deter and eliminate illegal, unreported and unregulated (IUU) fishing. (2) Chapter VI of the Regulation (EC) No 1005/2008 lays down the procedure with respect to the identification of non-cooperating third countries, dÃ ©marches in respect of countries identified as non-cooperating third countries, the establishment of a list of non-cooperating third countries, removal from the list of non-cooperating third countries, publicity of the list of non-cooperating third countries and any emergency measures. (3) In accordance with Article 32 of the Regulation (EC) No 1005/2008, the Commission notified eight third countries, by Decision of 15 November 2012 (2) (Decision of 15 November 2012), of the possibility of their being identified as countries which the Commission considers as non-cooperating third countries. Belize was among those countries. (4) In its Decision of 15 November 2012, the Commission included the information concerning the essential facts and considerations underlying such identification. (5) Also on 15 November 2012, the Commission notified the eight third countries by separate letters that it was considering the possibility of identifying them as non-cooperating third countries. Belize was among those countries. (6) By Implementing Decision of 26 November 2013 (3) (Implementing Decision of 26 November 2013), the Commission identified Belize, the Kingdom of Cambodia and the Republic of Guinea as non-cooperating third countries in fighting IUU fishing. In accordance with the Regulation (EC) No 1005/2008, the Commission provided the reasons for which it considered that those three countries failed to discharge their duties under international law, as flag, port, coastal or market States, to take action to prevent, deter and eliminate IUU fishing. (7) In accordance with Article 33 of the Regulation (EC) No 1005/2008, the Council, by Implementing Decision 2014/170/EU (4), placed Belize, the Kingdom of Cambodia and the Republic of Guinea on the list of non-cooperating third countries in fighting IUU fishing. (8) Following the establishment by Implementing Decision 2014/170/EU of the list of non-cooperating third countries in fighting IUU fishing, the Commission offered the identified countries the opportunity to continue the dialogue in line with the substantive and procedural requirements laid out in the Regulation (EC) No 1005/2008. The Commission continued to seek and verify all information deemed necessary, including oral and written comments, aiming at giving any identified country the opportunity to rectify the situation that warranted its listing, and to take concrete measures capable of remedying the identified failures. That process resulted in the acknowledgement that Belize has rectified the situation and taken remedial action. (9) Pursuant to Article 34(1) of the Regulation (EC) No 1005/2008, the Council should therefore amend Implementing Decision 2014/170/EU by removing Belize from the list of non-cooperating third countries. (10) Upon the adoption of this Decision removing Belize from the list of non-cooperating third countries in accordance with Article 34(1) of the Regulation (EC) No 1005/2008, the Implementing Decision of 26 November 2013 identifying Belize as a non-cooperating third country is no longer relevant. 2. REMOVAL OF BELIZE FROM THE LIST OF NON-COOPERATING THIRD COUNTRIES (11) Following the adoption of the Implementing Decision of 26 November 2013 and Implementing Decision 2014/170/EU, the Commission continued its dialogue with Belize. In particular, Belize appears to have implemented its international law obligations and has adopted an adequate legal framework for fighting IUU fishing. It introduced an adequate and efficient monitoring, control and inspection scheme, created a deterrent sanctioning system and ensured the proper implementation of the catch certification scheme. Furthermore, Belize improved its compliance with its international obligations, including those stemming from Regional Fisheries Management Organisations' recommendations and resolutions, and set up a new system of registration of vessels according to international law. Belize is currently compliant with the recommendations and resolutions from relevant bodies and has adopted its own National Plan of Action against IUU, in line with the International Plan of Action against Illegal, Unreported and Unregulated fishing of the United Nations. (12) The Commission reviewed Belize's compliance with its international obligations as flag, port, coastal or market State in line with the findings in the Decision of 15 November 2012, with Implementing Decision of 26 November 2013 and Implementing Decision 2014/170/EU, and with the relevant information provided by Belize. It also considered the measures taken to rectify the situation as well as the guarantees provided by the competent authorities of Belize. (13) The Commission concluded, on the basis of the above, that the actions undertaken by Belize in light of its duties as flag State are sufficient to comply with Articles 91, 94, 117 and 118 of the United Nations Convention on the Law of the Sea, Articles 18, 19 and 20 of the United Nations Fish Stocks Agreement and Article III(8) of FAO Compliance Agreement. The Commission concluded that the elements put forward by Belize demonstrate that the situation which warranted the listing of Belize has been rectified and that Belize has taken concrete measures capable of achieving a lasting improvement of the situation. (14) In the circumstances, and pursuant to Article 34(1) of the Regulation (EC) No 1005/2008, the Council concludes that Belize should be removed from the list of non-cooperating third countries. Implementing Decision 2014/170/EU should be amended accordingly. (15) The decision taken by the Council does not preclude any subsequent steps that might be taken by the Council or the Commission, in line with Chapter VI of the Regulation (EC) No 1005/2008, in case factual elements were to reveal that Belize has failed to discharge the duties incumbent upon it under international law as flag, port, coastal or market State, to take action to prevent, deter and eliminate IUU fishing. (16) In the light of the adverse consequences caused by listing as a non-cooperating third country, it is appropriate to give immediate effect to the delisting of Belize as a non-cooperating third country, HAS ADOPTED THIS DECISION: Article 1 Belize shall be removed from the Annex to Implementing Decision 2014/170/EU. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 15 December 2014. For the Council The President M. MARTINA (1) OJ L 286, 29.10.2008, p. 1. (2) Commission Decision of 15 November 2012 on notifying the third countries that the Commission considers as possible of being identified as non-cooperating third countries pursuant to Council Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (OJ C 354, 17.11.2012, p. 1). (3) Commission Implementing Decision of 26 November 2013 identifying the third countries that the Commission considers as non-cooperating third countries pursuant to Council Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (OJ C 346, 27.11.2013, p. 2). (4) Council Implementing Decision 2014/170/EU of 24 March 2014 establishing a list of non-cooperating third countries in fighting IUU fishing pursuant to Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (OJ L 91, 27.3.2014, p. 43).